internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-157798-01 date date trust a b x attorney date date date date state court legend dear this letter responds to your letter written on behalf of the trust dated date and subsequent letters requesting rulings under sec_664 and sec_4941 of the internal_revenue_code facts the information submitted states that a created the trust under a_trust agreement effective date with the intention that the trust qualify as a charitable_remainder_unitrust under sec_664 the trust was funded on date plr-157798-01 before the trust was established a extensively discussed charitable planning opportunities including charitable_remainder annuity trusts crats and charitable_remainder unitrusts cruts with professional tax and estate_planning advisors during these discussions sample calculations of the variety of annuity or unitrust payments that might be paid to a and his wife b were provided to a a’s primary intent in creating the trust was to establish a charitable_trust that would generate a payout of x percent of the value of the assets of the trust as revalued each year with the unitrust_amount payable in quarterly installments to a and b in equal shares during their lifetime and upon the death of the first of them to die payable to the survivor for life a was aware that the amount of the income he and b would receive each year from the trust could fluctuate annually a was not interested in a crat because it generated a fixed income stream based on the discussions and the sample calculations a understood that given his and his wife’s ages an x percent unitrust payment under the terms above would qualify as a crut under sec_664 and would result in a charitable deduction for gift and income_tax purposes in the amount of the present_value of the charitable_remainder interest a decided that a crut would be in his and b’s best interests and he asked one of his advisors attorney to provide him with a draft of a charitable_remainder_trust agreement consistent with their discussions the trust agreement was drafted by attorney in the first of a series of errors attorney prepared a draft of a crat rather than a crut as intended by a in an effort to simplify a’s review of the trust agreement draft attorney provided a with a software-generated synopsis of the agreement attorney did not review the provisions of the synopsis in detail to confirm the consistency between the synopsis and the trust agreement unbeknownst to attorney through a software programming error the synopsis used the terms charitable_remainder_annuity_trust in its title but described the distribution provisions of the trust agreement draft as if it were a crut with quarterly payments rather than a crat with annual payments as erroneously drafted the publisher of the computer_program corrected the error in a subsequent version of the program when a reviewed the synopsis he approved of the quarterly payout structure believing that his intent had been properly conveyed to attorney and properly drafted based on this understanding a approved the agreement and subsequently executed the trust agreement without a detailed review of the agreement itself and without realizing that the agreement was in fact and in form drafted as a crat with annual payments not as a crut with quarterly payments subsequently the trust was established under an irrevocable_trust agreement on date however due to another scrivener’s error both a and b were listed as the grantors of the trust the trust was then amended on date to provide that a was to be the sole donor at that time the trust had not yet been funded the trust was funded on date the trustee of the trust then sold the assets contributed to the trust and reinvested the proceeds while preparing the first tax_return for the trust the tax preparer discovered that the trust was not written as a crut as intended but as a crat corrective action was immediately taken to place the trust in the position it would have been in if the plr-157798-01 trust had been administered as a crut from its inception and an order for judicial reformation of the trust was sought in the proper court in state on date the court ordered that the trust be reformed ab initio the reformation will correct the errors by removing the provisions of the trust that characterize the trust as a crat and replacing them with provisions that will qualify the trust as a crut as originally intended the reformation will be effective as of date the trust requests rulings that the judicial reformation of the trust from its inception will not violate any provisions under sec_664 and the regulations thereunder and will not be an act of self-dealing under sec_4941 law sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides that for a_trust to be a charitable_remainder_trust it must satisfy the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code subpart e but in no event prior to the time property is first transferred to the trust for the preceding sentence neither the grantor nor the grantor’s spouse is treated as the owner of the trust merely because the grantor or the grantor’s spouse is named as a recipient of the annuity or unitrust_amount sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 generally imposes a tax on the participation of a foundation_manager in an act of self-dealing knowing that it is such an act payable by the plr-157798-01 foundation_manager sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee under sec_4946 the term family members includes spouses sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary conclusion after reviewing the facts and relevant documents and considering the scrivener’s errors that occurred we conclude that the judicial reformation of the trust ab initio will not violate sec_664 of the code and the regulations thereunder accordingly we conclude that the judicial reformation ab initio of the trust will not adversely affect trust’s qualification as a charitable_remainder_unitrust under sec_664 as a charitable_remainder_unitrust under sec_664 the trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing under sec_4947 the self-dealing rules of sec_4941 do not apply however to any amounts payable under the terms of the split-interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 sec_2055 or sec_2522 a is a substantial_contributor to the trust as such a and b are each disqualified persons with respect to the trust because the judicial reformation of the trust based on a scrivener’s error may have the effect of increasing the annual amount payable to a and b the judicial reformation could be a transfer to or use by or for the benefit of disqualified persons of the income or assets of a private_foundation however the circumstances presented above indicate that there is no act of self-dealing and we are satisfied that the signatory plr-157798-01 parties to the trust never intended to create a charitable_remainder_annuity_trust certain evidence supports this intent attorney and the trustee submitted affidavits stating that a never intended to create a charitable_remainder_annuity_trust the documents support a’s description of events leading to the errors and there is no evidence that a is reducing his and his wife’s own taxes or using the benefit of hindsight in making the change to the charitable_remainder_unitrust in fact the trust represents that the assets of the trust have decreased in value since the trust was funded therefore for the foreseeable future a and b will actually receive smaller payments over the course of a year from the reformed trust as a unitrust than they would have received under the provision of the original trust as an annuity_trust we conclude that the judicial reformation of the trust will not be an act of self-dealing under sec_4941 except as specifically set forth above no opinion is expressed as to the federal tax consequences of the above described facts under any other provision of the code specifically no opinion is expressed as to whether the trust otherwise qualifies as a crut pursuant to a power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and the taxpayer’s second authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
